Exhibit 10.1



BRIDGEPOINT EDUCATION, INC.
2009 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE MAY 13, 2013)
PERFORMANCE STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Bridgepoint Education,
Inc. 2009 Stock Incentive Plan (as amended and restated effective May 13, 2013)
(the “Plan”) will have the same defined meanings in this Performance Stock Unit
Award Agreement. This Performance Stock Unit Award Agreement, along with the
Terms and Conditions of Performance Stock Unit Grant, attached hereto as Exhibit
A (the “Terms and Conditions”), shall be referred to herein as the “Award
Agreement.” If the Participant is a Covered Employee, this Award is intended to
qualify as performance-based compensation under Code Section 162(m) and, as a
result, is subject to the requirements of Section 4(f) of the Plan.


I.    NOTICE OF PERFORMANCE STOCK UNIT GRANT
Participant Name:
 
[Name]
 
 
 
 
 
Address:
 
[Address]
 
 
 
 
 

You have been granted the right to receive an Award of Performance Stock Units
(“PSUs”), subject to the terms and conditions of the Plan and this Award
Agreement as follows:
Grant Number:
 
[Number]
 
 
 
 
 
Date of Grant:
 
[December ___, 2014]
 
 
 
 
 
Number of Performance Stock Units:
 
[Number]
 
 
 
 
 
Performance Period:
 
January 1, 2015 - December 31, 2018
 

II.    EARNING OF PERFORMANCE STOCK UNITS
Subject to the Participant’s continued Service and the possible vesting of any
unvested PSUs upon a corporate transaction in accordance with Section 12 of the
Plan and Section 3 of the Terms and Conditions, the number of PSUs that will be
earned during each calendar year within the Performance Period is a function of
the extent to which the corresponding EPS Performance Goal and Stock Price
Performance Goal described in the below tables are achieved:

A-1

--------------------------------------------------------------------------------

Exhibit 10.1

EPS Performance Goal Table
Performance Period
EPS1 Performance Goal
Percentage of PSUs Earned
January 1, 2015 - December 31, 2015
Base EPS2
[***]%
January 1, 2016- December 31, 2016
[***]% of 2015 EPS Performance Goal
[***]%
January 1, 2017- December 31, 2017
[***]% of 2016 EPS Performance Goal
[***]%
January 1, 2018- December 31, 2018
[***]% of 2017 EPS Performance Goal
[***]%

Stock Price Performance Goal Table
Performance Period
Stock Price3 Performance Goal
Percentage of PSUs Earned
January 1, 2015 to December 31, 2015
[***]% of Base Stock Price4
[***]%
January 1, 2016 to December 31, 2016
[***]% of 2015 Stock Price Performance Goal
[***]%
January 1, 2017 to December 31, 2017
[***]% of 2016 Stock Price Performance Goal
[***]%
January 1, 2018 to December 31, 2018
[***]% of 2017 Stock Price Performance Goal
[***]%



For the avoidance of doubt, if the applicable EPS Performance Goal or Stock
Price Performance Goal is not achieved or exceeded as of a particular December
31, no PSUs will be earned with respect to such Performance Goal for such
relevant calendar year. For example, if the Company does not achieve or exceed
the EPS Performance Goal for the period beginning January 1, 2015 and ending
December 31, 2015, [***]% of the total PSUs will not be earned as of December
31, 2015 and the Award shall lapse with respect to that [***]%. If the Company
achieves or exceeds the Stock Price Performance Goal for the same period, [***]%
of the PSUs will be earned for that period. The number of earned PSUs that will
become vested shall be determined pursuant to Section III below. Whether the
Performance Goals for a particular calendar year have been achieved shall be
determined by the Company or Committee, as applicable, pursuant to Section 4 of
the Terms and Conditions.




























1 “Earnings Per Share” or “EPS” shall be defined in the Terms and Conditions.
2 “Base EPS” shall be defined in and the Terms and Conditions.
3 “Stock Price” shall be defined in the Terms and Conditions.
4 “Base Stock Price” shall be defined in the Terms and Conditions.



A-2

--------------------------------------------------------------------------------

Exhibit 10.1

III.    VESTING OF PERFORMANCE STOCK UNITS
Subject to the Participant’s continued Service and the possible vesting of any
unvested PSUs upon a corporate transaction in accordance with Section 12 of the
Plan and Section 3 of the Terms and Conditions, the earned PSUs will be deemed
to vest as of the March 15 of the calendar year following the calendar year in
which the Shares were earned (each such March 15 a “Vesting Date”). For example,
the Vesting Date for the PSUs earned during the period beginning January 1, 2015
and ending December 31, 2015 will be March 15, 2016. In the event the
Participant ceases to provide Service for any or no reason before any Vesting
Date, any unvested PSUs shall lapse and be immediately cancelled as of the date
the Participant ceases to provide Service. In other words, the Participant must
be providing Service on the relevant Vesting Date to receive any payment with
respect to the PSUs that are scheduled to vest on such Vesting Date.
IV.    PAYMENT OF PERFORMANCE STOCK UNITS
Subject to the terms and conditions of the Plan and this Award Agreement, as
PSUs vest on the Vesting Dates described in Section III above, the Company will
deliver to the Participant the same number of whole Shares with such Shares
being delivered to the Participant within 10 business days of the applicable
Vesting Date. For example, the Shares earned during the period beginning January
1, 2015 and ending December 31, 2015 will vest on March 15, 2016 and be
delivered to the Participant no later than March 29, 2016.
V.    GENERAL
By the Participant’s signature and the signature of the representative of the
Company below, the Participant and the Company agree that this Award of PSUs is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement, including the Terms and Conditions, all of which are made a
part of this document. The Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Company upon any questions relating to the Plan and Award Agreement. The
Participant further agrees to notify the Company upon any change in the
residence address indicated below. Finally, pursuant to Section 13(e) of the
Plan, the Participant acknowledges and agrees that this Award is subject to
potential cancellation or recoupment to the fullest extent called for by
applicable federal or state law or any policy of the Company. By accepting this
Award, the Participant agrees to be bound by, and comply with, the terms of any
Clawback Policy adopted by the Company.










[Signature page follows]



A-3

--------------------------------------------------------------------------------

Exhibit 10.1



The Company and the Participant have duly executed this Performance Stock Unit
Agreement as of the Date of Grant set forth above.
PARTICIPANT:
 
BRIDGEPOINT EDUCATION, INC.
 
 
 
 
 
 
 
 
 
Signature:
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
Title:
 
 
 
 
 
Residence Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-4

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT GRANT
1.Grant. The Company hereby grants to the individual named in Section I of the
Performance Stock Unit Award Agreement attached hereto (the “Participant”), as
compensation for his or her services, an Award of Performance Stock Units,
subject to all of the terms and conditions of these Terms and Conditions, the
Performance Stock Unit Award Agreement, and the Plan, which is incorporated
herein by reference. These Terms and Conditions, along with the Performance
Stock Unit Award Agreement attached hereto shall be referred to herein as the
“Award Agreement.”
2.Company’s Obligation to Pay; Time of Payment. Each Performance Stock Unit
(“PSU”) represents the right to receive a Share on the date it vests. Unless and
until the PSU is earned and vests in accordance with Section 3, the Participant
will have no right to payment with respect to any PSUs. Prior to actual payment
of any earned and vested PSUs, such PSU will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Any PSUs that are earned and vest in accordance with Section 3 will be paid to
the Participant (or in the event of the Participant’s death, to his or her
estate) in whole Shares, subject to the Participant satisfying any applicable
tax withholding obligations set forth in Section 7. As provided in Section IV of
the Performance Stock Unit Award Agreement, earned and vested PSUs will be paid
in Shares as soon as practicable after vesting, but in each such case no later
than 10 business days following the applicable Vesting Date (as defined in the
Performance Stock Unit Award Agreement).
3.Earning and Vesting of Performance Stock Units.
a.Earning of Performance Stock Units. As provided in Section II of the
Performance Stock Unit Award Agreement, the number of PSUs that will be earned
during each calendar year within the Performance Period is a function of the
extent to which the corresponding EPS Performance Goal and Stock Price
Performance Goal are achieved. For this purpose, the following terms will have
the following meanings:
i.
The term “Earnings Per Share” or “EPS” means the Company’s earnings per share
for the applicable fiscal year, calculated in accordance with Generally Accepted
Accounting Principles on a fully diluted basis and reported in the Company’s
audited financial statements adjusted (if necessary) to include expenses for
stock-based compensation and extraordinary non-recurring items, with no
add-backs for one-time charges.

ii.
The term “Base EPS” means the EPS target or goal set forth in the Company’s 2015
budget, as approved by the Board during the first quarter of 2015.

iii.
The term “EPS Performance Goal” means the applicable EPS described in the EPS
Performance Goal column of the EPS Performance Goal Table set forth in
Section II of the Award Agreement.

iv.
The term “2015 EPS Performance Goal” means [***].

v.
The term “2016 EPS Performance Goal” means [***].

vi.
The term “2017 EPS Performance Goal” means [***].

vii.
The term “2018 EPS Performance Goal” means [***].

viii.
The term “Base Stock Price” means [***].

ix.
The term “Stock Price” means the price of one Share as of the applicable date,
based on the average closing Share price for the 20-trading days immediately
preceding such date.

x.
The term “Stock Price Performance Goal” means [***].

xi.
The term “2015 Stock Price Performance Goal” means [***].


A-1

--------------------------------------------------------------------------------

Exhibit 10.1

xii.
The term “2016 Stock Price Performance Goal” means [***].

xiii.
The term “2017 Stock Price Performance Goal” means [***].

xiv.
The term “2018 Stock Price Performance Goal” means [***].

b.Vesting of Performance Stock Units. The PSUs that are earned pursuant to
Section 3.a. shall vest in accordance with Section III of the Performance Stock
Unit Award Agreement.
c.Effect of a Change in Control. In accordance with Section 12 of the Plan, in
the event of a corporate transaction, the Compensation Committee of the Board
(the “Committee”) may call for the accelerated vesting of some or all of the
Award. Notwithstanding any contrary provision of this Award Agreement or the
Plan, if the price of one Share as reflected in a corporate transaction equals
or exceeds the Stock Price Performance Goal for any one or more December 31s
occurring after the closing of the corporate transaction, the Committee shall
take all action necessary to provide for the immediate vesting of any PSUs that
are subject to earning based on the achievement of that or those particular
Stock Price Performance Goal or Goals. If permitted by Section 409A of the Code,
the vested PSUs will be paid in Shares, cash, or a combination of Shares and
cash in connection with the closing of such corporate transaction and, to the
extent paid in Shares, such Shares shall be allowed to participate in the
corporate transaction.
4.Compensation Committee Certification. The Company, or the Committee with
respect to Awards granted to Participants who are Covered Employees, shall be
responsible for determining in good faith whether, and to what extent, the EPS
and Stock Price Performance Goals set forth in the Performance Stock Unit Award
Agreement have been achieved. The Company, or the Committee, as applicable, may
reasonably rely on information from, and representations by, individuals within
the Company in making such determination and when made such determination shall
be final and binding on the Participant.
5.Lapse upon Termination of Service. In accordance with Section III of the
Performance Stock Unit Award Agreement, any PSUs that are unearned or unvested
as of any Vesting Date (as defined in the Performance Stock Unit Award
Agreement) shall lapse and be immediately cancelled as of the date of a
Participant’s termination of Service for any or no reason.
6.Death of Participant. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to Participant’s designated beneficiary, or if no beneficiary
survives the Participant, the administrator or executor of the Participant’s
estate. Any such transferee must furnish the Company with: (a) written notice of
his or her status as transferee; and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to the
Participant unless and until satisfactory arrangements (as determined by the
Company) will have been made by the Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to the delivery of Shares pursuant to this Award Agreement. The
Company, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by: (a) paying
cash; (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld;
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the minimum amount required to be withheld; or (d) selling
a sufficient number of such Shares otherwise deliverable to the Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the minimum amount required to be
withheld. To the extent determined appropriate by the Company in its discretion,
it will have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to the
Participant by the minimum amount required to be withheld. If the Participant
fails to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time any Shares are scheduled to be
delivered pursuant to Section 2, the PSUs shall lapse and be immediately
cancelled with no payment due to the Participant.

A-2

--------------------------------------------------------------------------------

Exhibit 10.1

8.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant. After such issuance, recordation and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
EARNING AND VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT IN SERVICE TO THE COMPANY FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING THE PARTICIPANT) TO TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME,
WITH OR WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of Stock
Administration at Bridgepoint Education, Inc., at 13500 Evening Creek Drive
North, Suite 600, San Diego, CA 92128, or at such other address as the Company
may hereafter designate in writing.
11.Grant is Not Transferable. Except to the limited extent provided in Section
6, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Award, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
Award and the rights and privileges conferred hereby immediately will become
null and void.
12.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
14.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meanings set forth in the Plan.
15.Authority. The Committee will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any PSUs have vested; provided, however, that if the Participant
is a Covered Employee any such action taken by the Committee shall not increase
the amount payable for the Award). All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon the Participant, the Company and all other interested persons. No member of
the Committee, nor any employee of the Company, will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.

A-3

--------------------------------------------------------------------------------

Exhibit 10.1

16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the PSUs awarded under the Plan or future PSUs
that may be awarded under the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
18.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received an Award of PSUs,
and has received, read and understood a description of the Plan. The Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.
21.Governing Law. This Award Agreement will be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of PSUs or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Diego County, California, or the federal courts
for the United States for the Southern District of California, and no other
courts, where this Award of PSUs is made and/or to be performed.
22.Section 409A Compliance. The Company believes, but does not and cannot
warrant or guaranty, that the payments due pursuant to this Award Agreement
qualify for the short-term deferral exception to Section 409A of the Code as set
forth in Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding anything to
the contrary in this Award Agreement, if the Company determines that neither the
short-term deferral exception nor any other exception to Section 409A applies to
the payments due pursuant to this Award Agreement, the provisions of Section
4(i) of the Plan shall apply. This Award Agreement shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Award Agreement shall be interpreted, to the extent possible, to comply with
Section 409A or to qualify for an applicable exception. The Participant remains
solely responsible for any adverse tax consequences imposed upon the Participant
by Section 409A.

A-4